Citation Nr: 0813358	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-27 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for kidney stones.

2.  Entitlement to service connection for ureteral calculi.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for anxiety disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
June 1968.

In a January 2005 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, 
denied the veteran's claim for service connection for anxiety 
disorder.  Although notified of the denial, the veteran did 
not perfect an appeal of the decision, which became final.  
In March 2006, the veteran sought to reopen his claim of 
service connection for anxiety disorder, which he contends is 
related to his service in Vietnam and secondary to his 
prostate cancer, for which he was granted service connection 
in a July 2007 RO decision.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2006 and December 2006 decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  The veteran testified before a 
Decision Review Officer (DRO) at a hearing at the RO in 
August 2007, and before the undersigned Veterans Law Judge 
(VLJ) during a videoconference hearing in March 2008.  
Transcripts of both hearings are associated with the claims 
file.

Regardless of what the RO has done, however, the Board must 
address the question of whether new and material evidence has 
been received to reopen the veteran's claim for service 
connection for anxiety disorder, including as secondary to 
service-connected prostate cancer.  This is so because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence is 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized the claim for service 
connection for anxiety disorder as a claim to reopen.

The Board acknowledges that following certification of the 
veteran's appeal by the RO to the Board in February 2008, the 
veteran submitted additional evidence.  This evidence was 
received by the Board in March 2008.  The Board notes, 
however, that the veteran waived initial RO consideration of 
this evidence in writing and requested that the Board review 
the newly submitted evidence in the first instance.  See 38 
C.F.R. § 20.1304 (2007).

The decision below addresses the veteran's claims of service 
connection for kidney stones and for ureteral calculi and his 
petition to reopen his claim of service connection for 
anxiety disorder, to include as secondary to service-
connected prostate cancer.  Consideration of the underlying 
claim for service connection for anxiety disorder is deferred 
pending completion of the development sought in the remand 
that follows the decision.


FINDINGS OF FACT

1.  The veteran's kidney stones are not related to his 
military service and did not manifest to a compensable degree 
within one year of the veteran's separation from active duty.

2.  The veteran's ureteral calculi are not related to his 
military service and did not manifest to a compensable degree 
within one year of the veteran's separation from active duty.

3.  In a January 2005 rating decision, the RO denied the 
veteran's claim of service connection for anxiety disorder.  
Although notified of the denial, the veteran did not perfect 
an appeal of the decision.

4.  The additional evidence associated with the claims file 
since the January 2005 rating decision is not cumulative or 
redundant of evidence previously of record and raises a 
reasonable possibility of substantiating the underlying 
claim.


CONCLUSIONS OF LAW

1.  The veteran does not have kidney stones that are the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2007).

2.  The veteran does not have ureteral calculi that are the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.

3.  The RO's January 2005 denial of service connection for 
anxiety disorder is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302, 20.1103 (2007).

4.  Since the January 2005 denial, new and material evidence 
has been received; hence, the requirements for reopening the 
veteran's claim of service connection for anxiety disorder 
have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  

In this respect, through April 2006 and September 2006 notice 
letters, the veteran received notice of the information and 
evidence needed to substantiate his claims.  Thereafter, the 
veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claims.  

The Board also finds that the April 2006 and September 2006 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO also notified the veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  It requested that the veteran identify any medical 
providers from whom he wanted the RO to obtain and consider 
evidence.  The RO also requested that the veteran submit 
evidence in his possession in support of his claims.  

Also regarding VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

In addition, the Board notes that notice regarding an award 
of an effective date or rating criteria was timely provided 
to the veteran via the April 2006 and September 2006 notice 
letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  The Board thus finds that "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about 
the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 
2002).  That notwithstanding, the Board finds that all 
notification and development action needed to render a 
decision as to the application to reopen the claim for 
service connection for anxiety disorder has been 
accomplished.  Specifically, with regard to reopening the 
claim, the RO informed the veteran of the requirements as set 
forth in 38 C.F.R. § 3.156(a) by a notice letter in April 
2006. The notice letter provided the regulatory language of 
"new and material" evidence.  The Board finds that the 
veteran was duly notified as to the necessary requirements 
for reopening his claim for service connection for anxiety 
disorder.  He was also told of the evidence and information 
necessary to establish the underlying claim for entitlement 
to service connection and the evidence and information 
necessary to substantiate the element of service connection 
that was the basis for the denial in the January 2005 
decision.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the kidney and ureteral calculi 
claims.  Here, the veteran's service medical records, as well 
as relevant post-service private and VA medical records, are 
associated with the claims file.  Additionally, the veteran 
and his representative have both submitted written argument, 
and the veteran has submitted lay statements from his wife 
and sister.  Otherwise, neither the veteran nor his 
representative has alleged that there are any outstanding 
records probative of these claims that need to be obtained.  

The Board notes that the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court held that an examination is 
required when there is:  (1) evidence of a current 
disability; (2) evidence establishing an in-service event, 
injury or disease, or a disease manifested in accordance with 
presumptive service connection regulations occurred that 
would support incurrence or aggravation; (3) an indication 
that the current disability may be related to the in-service 
event; and (4) insufficient evidence to decide the case.

The Board notes that the record includes both VA and private 
post-service medical records and statements from the 
veteran's private physician.  The Board concludes that a 
current examination is not needed, as the medical evidence of 
record is sufficient to decide this case.  Here, the only 
evidence indicating that the veteran's current kidney stones 
and ureteral calculi could have begun less than one year 
after his separation from service is his own lay statements 
and two similar, yet equally speculative, opinions from the 
veteran's private physician.  With respect to these opinions, 
in which the physician opined that it was "highly likely 
that [the veteran] may have had stones for years" before 
they became symptomatic, the Board notes that a physician's 
statement framed in terms such as "may" is not probative.  
See Warren v. Brown, 6 Vet. App. 4, 6 (1993); see also Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish medical nexus).  Service 
connection may not be based on speculation or remote 
possibility.  See 38 C.F.R. § 3.102; Obert, 5 Vet. App. at 
33; Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence merely indicating that an alleged disorder "may or 
may not" exist or "may or may not" be related is too 
speculative to establish the presence of the claimed disorder 
or any such etiological relationship).

Further, although the veteran was not afforded a VA 
examination specifically for his kidney stones and ureteral 
calculi, the Board finds that no such development is 
warranted.  The evidence of record, which includes detailed 
service medical records and both VA and private treatment 
records from 1969 through 2007, is sufficient to make a 
decision in this matter.  See McLendon, 20 Vet. App. at 84-
86.  Although the Board has considered the evidence in light 
of the requirements set forth in McLendon, the Board 
concludes that the medical evidence of record is sufficient 
to decide the claims, and an examination is not necessary.  
See 38 C.F.R. § 3.159 (c)(4).  The Board thus concludes that 
the requirements of the duty to assist are satisfied.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Certain chronic diseases, including calculi of the kidneys, 
may be presumed to have been incurred in or aggravated during 
service if they become manifest to a degree of 10 percent or 
more within one year of leaving qualifying military service.  
38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2007).  Further, it is 
not enough that an injury or disease occurred in service; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

A review of the relevant evidence reflects that there is 
medical evidence of a current diagnosis of kidney stones and 
ureteral calculi.  There is no definitive showing, however, 
of a relationship to the veteran's period of military 
service.  The service medical records are negative for 
diagnosis of kidney stones or ureteral calculi; nor do they 
contain any complaints of or treatment for the conditions.  
Particularly, the Board notes that the veteran's separation 
examination dated in February 1968 documents the veteran's 
response of "No" to the question whether he had ever 
suffered from kidney stones or blood in his urine, and the 
veteran stated that he was in good health at the time.  

Post-service medical evidence reflects that the veteran 
entered a hospital on May 8, 1969, more than one year after 
his separation from service on March 22, 1968.  Records of 
that visit, however, do not clearly document that the veteran 
passed a kidney stone at the time, noting only that the 
veteran was informed at a follow-up visit that "the UA 
checked OK."  The first confirmed medical evidence that the 
veteran suffered from either kidney stones or ureteral 
calculi is from private medical records dated in January 
1970, which confirm that the veteran was admitted to a 
hospital and treated for a ureteral calculus.  Records since 
the January 1970 hospital visit confirm that since that date 
the veteran has had ongoing calculi of the kidney and ureter, 
which have caused him to seek medical treatment approximately 
yearly.  

There are not, however, statements in the post-service 
medical records indicating that the veteran's kidney stones 
or ureteral calculi were diagnosed or treated earlier than 
January 1970 or that either condition relates in any way to 
the veteran's time in service.  Even assuming that the 
veteran's May 1969 hospital visit was, as he has claimed in a 
July 2007 statement, precipitated by a kidney stone or 
ureteral calculus, that hospital visit occurred more than one 
year following his discharge from active duty.  As noted 
above, the earliest suggestion of his having been diagnosed 
with a ureteral calculus was in January 1970, nearly two 
years after his separation from service and too far remote 
from his date of separation from active duty to trigger the 
presumption as provided for in 38 C.F.R. §§ 3.307(a) and 
309(a).

The Board notes that the veteran has submitted two letters 
dated August 20, 2007, from his private physician regarding a 
relationship between his kidney stones, ureteral calculi and 
his time in service.  In one letter the physician stated, 
"Certainly, stones can form overnight.  However, stones may 
sit in the kidney for years before they become symptomatic.  
So, it's therefore, [sic] very difficult to tell how long 
someone may have had a stone prior to being symptomatic."  
In the second letter, the physician added that it is "highly 
likely that he may have had stones for years before being 
asymptomatic [sic]."  With respect to these statements, the 
Board notes that a physician's statement framed in terms such 
as "may" is not helpful.  See Warren v. Brown, 6 Vet. App. 
4, 6 (1993); see also Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish medical nexus).  Service connection may not be 
based on speculation or remote possibility.  See 38 C.F.R. 
§ 3.102; Obert, 5 Vet. App. at 33; Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (medical evidence merely indicating 
that an alleged disorder "may or may not" exist or "may or 
may not" be related is too speculative to establish the 
presence of the claimed disorder or any such etiological 
relationship).  Further, the Board notes that the presumptive 
one-year period set forth in 38 C.F.R. §§ 3.307(a) and 
3.309(a) require that the kidney stones or ureteral calculi 
due to kidney calculi be manifest to a compensable degree 
within one year of service.  Even if the veteran's stones 
formed during the presumptive period, then, the fact remains 
that the first documented treatment for either condition was, 
at the earliest, in May 1969, more than one year after the 
veteran left active duty.  Absent symptoms during the one-
year period, it may not be said that any calculi were 
compensable in severity.

The Board acknowledges that the veteran has claimed in 
multiple statements that his kidney stones and ureteral 
calculi first manifested themselves within a year of his 
separation from active duty and contended that it is unlikely 
his first post-service ureteral calculus developed in the 
short period between the end of the one-year presumptive 
period and the date of his first hospitalization.  Although 
the veteran is competent as a layman to describe any symptoms 
he experiences, there is no evidence of record showing that 
he has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the etiology of his disabilities.  See Espiritu, supra; 38 
C.F.R. § 3.159(a)(1) (2007).  Consequently, the veteran's own 
assertions as to the etiology of his kidney stones and 
ureteral calculi have no probative value.

Here, there is medical evidence that the veteran currently 
has kidney stones and ureteral calculi.  There is no 
evidence, however, of any in-service incurrence or 
aggravation of either disability, and there is no probative 
medical evidence of a nexus between military service and the 
veteran's current disabilities.  Additionally, there is no 
showing of kidney stones or ureteral calculi due to kidney 
stones within a year of the veteran's separation from 
service.  The Board notes that the veteran was not afforded a 
VA examination for the purpose of determining whether there 
is medical evidence of a nexus between the veteran's service 
and his currently diagnosed kidney stones or ureteral 
calculi.  As discussed above, the Board finds that an 
examination is not required under these circumstances.  See 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004) (because a 
post-service medical examination could not provide evidence 
of an in-service event, a medical examination could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
In the present case, there is no competent evidence of kidney 
stones or ureteral calculi during service or within a year of 
the veteran's separation from service, and no probative 
medical evidence linking the current disabilities to service.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.

B.  New and Material Evidence

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38, Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2007).

During the pendency of the veteran's appeal, VA revised 38 
C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006).  The amended regulation became effective October 6, 
2006.  The Board notes that none of the revisions to the 
regulation, which relate to receipt of additional service 
department records, affects the veteran's pending claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the January 2005 RO decision.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The veteran filed his original application for service 
connection for anxiety disorder in October 2004.  He alleged 
that his anxiety was directly related to his service in 
Vietnam.  In its January 2005 decision, the RO found that the 
veteran's anxiety disorder was not related to his military 
service.  In this regard, the RO considered in particular the 
November 2004 VA examination, in which the examiner concluded 
that the veteran's anxiety disorder was not attributable to 
military service.  The RO thus denied the veteran's claim.

A review of the evidence added to the record since the RO's 
January 2005 rating decision reflects VAMC treatment records 
starting from March 2005 as well as letters from a VA 
psychiatrist concerning the veteran's treatment for post-
traumatic stress disorder and anxiety.  The VAMC records 
document diagnoses of both anxiety disorder and impulse 
control disorder and reflect the veteran's ongoing treatment 
for anxiety symptoms but do not address the etiology of any 
anxiety disorder.  In particular, the February 2006 treatment 
record indicates that the veteran underwent psychological 
evaluation, including discussion of the veteran's time in 
Vietnam.  The evaluator concluded that "the preponderance of 
the results indicate depression or anxiety disorder" but did 
not provide a specific diagnosis or address the etiology of 
any such disorder.  Similarly, records from a May 2007 visit 
reflect the veteran's complaint of anxiety related to his 
prostate cancer but do not provide a definite diagnosis of 
anxiety disorder.  Records from a July 2007 visit reflect a 
diagnosis of impulse control disorder and again address 
feelings of nervousness and anxiety.  Records from a January 
2008 visit, however, record the veteran's symptoms of anxiety 
related to his prostate cancer and reflect a diagnosis of 
"anxiety disorder due to medical condition."

Newly submitted evidence also reflects March 2006, May 2006, 
and February 2008 letters from the veteran's treating VA 
psychiatrist.  In the March 2006 letter, the treating 
psychiatrist confirmed that the veteran was receiving 
treatment for anxiety disorder which "may be related to his 
tour of duty in Vietnam."  The psychiatrist stated in the 
May 2006 letter that the veteran carried a diagnosis of 
impulse control disorder, which the psychiatrist identified 
as an anxiety disorder, and concluded that the disorder was 
as likely as not due to his service in Vietnam.  In the 
February 2008 letter, the psychiatrist identified the 
veteran's symptoms and opined that it is "evident that [the 
veteran's] symptoms are aggravated by his cancer condition."  

The Board finds that the VAMC records and the letters 
submitted by the veteran's physician are "new" in the sense 
that the evidence was not previously before agency decision 
makers.  The Board also finds that the evidence is not 
cumulative or duplicative of evidence previously considered 
and is thus "material" for purposes of reopening the 
veteran's claim.  In this regard, the Board notes that in the 
February 2008 letter in particular, the treating psychiatrist 
suggests that the veteran's anxiety disorder has been 
aggravated by his service-connected prostate cancer, a 
condition with which he had not been diagnosed or service 
connected at the time of the January 2005 decision.  Although 
the November 2004 VA examination previously diagnosed the 
veteran with anxiety disorder, the treatment records and 
statements from the veteran's treating psychiatrist add to 
the record in a way that they are now considered new and 
material.  The Board finds that the newly submitted evidence 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the underlying claim.  38 C.F.R. § 3.156(a). 

As new and material evidence, in the form of the February 
2008 medical opinion and treatment records from the veteran's 
VA psychiatrist, has been submitted, the Board finds that the 
criteria for reopening the claim for service connection have 
been met.


ORDER

Entitlement to service connection for kidney stones is 
denied.

Entitlement to service connection for ureteral calculi is 
denied.

New and material evidence to reopen a claim of service 
connection for anxiety disorder has been received; to this 
limited extent, the appeal is granted.


REMAND

In light of the Board's conclusion that the claim for service 
connection for anxiety disorder, including as secondary to 
service-connected prostate cancer, is reopened, the claim 
must be considered on a de novo basis.  The Board finds that 
additional evidentiary development is necessary before a 
decision can be reached on the merits of the veteran's claim.

The Board notes that the VCAA requires that VA afford the 
claimant an examination or obtain a medical opinion when 
there is competent evidence that a claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Board further notes that the veteran is competent to 
provide testimony concerning factual matters of which he has 
firsthand knowledge, such as symptoms of an anxiety disorder.  
See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot 
testify, as he would be medically incompetent to do, about a 
diagnosis or the etiology of any current disability.  See id.   

Review of the veteran's claims file reveals that the service 
medical records are silent as to treatment for or complaints 
of anxiety during service.  Relevant post-service medical 
records consist of VAMC treatment records starting from March 
2005 as well as March 2006, May 2006, and February 2008 
letters from a VA psychiatrist, discussed above, concerning 
the veteran's treatment for anxiety.  The VAMC records 
document diagnoses of both anxiety disorder and impulse 
control disorder and reflect the veteran's ongoing treatment 
for anxiety symptoms, but do not address the etiology of any 
anxiety disorder.  Similarly, records from a May 2007 visit 
reflect the veteran's complaint of anxiety related to his 
prostate cancer but do not provide a definite diagnosis of 
anxiety disorder.  Records from a July 2007 visit reflect a 
diagnosis of impulse control disorder and again address the 
veteran's feelings of nervousness and anxiety.  Records from 
a January 2008 visit, however, note the veteran's symptoms of 
anxiety following his prostate cancer and reflect a diagnosis 
of "anxiety disorder due to medical condition."  In 
addition, the letters from the veteran's treating VA 
psychiatrist confirm that the veteran was receiving treatment 
for anxiety disorder which "may be related to his tour of 
duty in Vietnam" and that he carried a diagnosis of impulse 
control disorder, which the psychiatrist identified as an 
anxiety disorder that he opined was as likely as not due to 
the veteran's service in Vietnam.  In the February 2008 
letter, the psychiatrist identified the veteran's symptoms 
and opined that it is "evident that [the veteran's] symptoms 
are aggravated by his cancer condition."  

The Board notes that the veteran's medical history contains 
conflicting diagnoses of both anxiety disorder and impulse 
control disorder.  Although the veteran's treating VA 
psychiatrist at one time identified impulse control disorder 
as a type of anxiety disorder, it is nevertheless not clear 
to the Board that the two disabilities are indeed 
interchangeable, given that the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV) identifies "Anxiety Disorders" and 
"Impulse-Control Disorders Not Elsewhere Classified" as two 
separate types of disability.  Further, the Board notes that 
any connection between the veteran's service-connected 
prostate cancer and any current anxiety disorder has not been 
substantiated beyond the February 2008 letter from his 
treating psychiatrist, which does not clearly identify the 
disorder from which the veteran currently suffers. 

Therefore, in light of the evidence of record and the need 
for additional clinical findings and a more definitive 
diagnosis and medical opinion concerning any relationship 
between the veteran's period of service or his service-
connected prostate cancer and any current anxiety disorder, 
the RO should arrange for the veteran to undergo examination.  
The examination should address the nature and etiology of any 
identified anxiety disorder and any medical opinion offered 
should be based upon consideration of the veteran's complete 
documented history and assertions through review of the 
claims file.  Such examination is needed to fully and fairly 
evaluate the claim for service connection.  See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2007).

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.

In view of the foregoing, the claim is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable any additional 
pertinent evidence not currently of 
record relating to the veteran's claimed 
anxiety disorder to be obtained.  The 
veteran should also be invited to submit 
any pertinent evidence in his possession 
and explain the type of evidence that is 
his ultimate responsibility to submit.

2.  After securing any additional 
records, the veteran should be scheduled 
for a VA examination.  The entire claims 
file, to include a complete copy of this 
remand, must be made available to the 
examiner, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions, to include specifically 
consideration of the letters submitted by 
the veteran's treating VA psychiatrist.  
All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.

With respect to any identified anxiety 
disorder, the examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the 
disability had its onset during the 
veteran's active military service or was 
aggravated or worsened by the veteran's 
service, or that the disability was 
caused or aggravated by the veteran's 
service-connected prostate cancer.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claim for service 
connection in light of all pertinent 
evidence and legal authority.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


